DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to Applicant’s amendment filed on September 15, 2021. Claim 1 is canceled. Claims 2-16 are new. Claims 2-16 are pending and will be considered for examination.

Eligible Subject Matter
The claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art. 
Claim 2 recites the additional limitations of an apparatus, an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory, and a data transmission channel. When looking at these additional limitations as an ordered combination with the additional limitations of claim 2 it is clear they provide significantly more than “creating and distributing music”. 
The additional limitations of an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory provide sufficient structure that the abstract idea is integrated into a practical application under Step 2A Prong 2, and amounts to significantly more than the abstract idea under Step 2B. 
Claims 3-6 are dependencies of independent claim 2 and recite eligible subject matter for the reasons identified above with respect to claim 2.
Claim 7 recites an apparatus consistent with and parallel to the limitations of the apparatus of claim 2. This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 2. 
Claims 8-11 are dependencies of independent claim 7 and recite eligible subject matter for the reasons identified above with respect to claim 7.
Claim 12 recites a method consistent with and parallel to the limitations of the apparatus of claim 2. This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 2. 
Claims 13-16 are dependencies of independent claim 12 and recite eligible subject matter for the reasons identified above with respect to claim 12.

Allowable Subject Matter
Claims 1-6 and 12-16 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 2, the prior art available does not teach an apparatus for creating and distributing music compilations comprising: 
an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory; 
said stored digitized music file containing music data files representing said stored digitized music compilations for storage in digital memory; 
a second data file associated with said stored digitized music compilations containing information descriptive of the content determined by a musician corresponding with the stored digitized music compilations so that said music compilation is properly appraised as to its market value, prepared for user download, and prepared for marketing by its creator or those associated with its creator; 
a data transmission channel for distributing said user uploaded stored digitized music compilations to an audience for purchase via download channels, either for entertainment purposes, collaborative editing, or for redistributing or brokering to other third person audiences and wherein said collaborative editing is facilitated by third party music creators seeking collaboration; 
wherein copyrights associated with said stored digitized music compilations are stored electronically by a user and maintained by said user so that said user may share said collaborative edition with third party users to insure that all creator and all licensing agents or owners associated with said digitized music compilations participate in any royalties distributed therefrom; 
wherein said stored digitized music compilations is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists and assign a monetization value so that copyright residual payment are distributed according to said accounting established by said shopping cart; 
wherein negotiated copyright royalty divisions between various contributing artists are determined by artist representatives through use of the present invention; and 
wherein said copyright royalties are automatically apportioned to each copyright creator involved in the creative process and wherein each creation is subject to an auction to set a market rate for each of said contributions.  

        The most analogous prior art includes Sporny (US 2005/0289011 A1), PTO-892 Reference U (“U”), Iida (US 7,032,819 B2) (“Iida”), PTO-892 Reference W (“W”), and PTO-892 Reference X (“X”). 

        Sporny discloses a file distribution system that allows copyrighted works to be sold online and ensures that all creators and distributors are paid the royalties and fees owed to them, regardless of who is selling the work. This is accomplished by creating a Merchantable Work Object for a song that that contains a file description, copyright owner, list of royalty payees, and list of allowable distributors. The Object also contains music media file description, artist, album, song title, and allowable file formats. Sporny further enables the buyer and seller to negotiate regarding aspects of the transaction and create a transaction contract. Once the buyer purchases the work, the buyer downloads it via an encrypted file. 
        Sporny is deficient in a number of ways. As written, the claims require an apparatus for creating and music compilations comprising: an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory. Sporny does not teach these concepts. Additionally, Sporny does not disclose a description of the content determined by a musician corresponding with the stored digitized music compilations so that said music compilation is properly appraised as to its market value. Sporny also does not disclose a copyright compilation of digitized works where an online shopping cart is used to account for contributions of the artists and distribute copyright residual payments accordingly, determining copyright royalty divisions between contributing artists, and using an auction to set a market rate for the contribution of each artist. 
In view of the above, Sporny fails to disclose or render obvious the claims as a whole.

Regarding U, U discloses an apparatus for creating music comprising: an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory; and wherein analog to digital converters and microphones are used to gather music segments. 
Though disclosing these features, U does not disclose or render obvious the claims as a whole. 

Regarding Iida, Iida discloses using an online shopping cart that includes an accounting and royalty determining unit that calculates royalty distributions based on the applicable copyrights, and distributing the royalties to the appropriate agents, recording companies, and artists based on the terms of the applicable copyrights. 
Though disclosing this feature, Iida does not disclose or render obvious the claims as a whole.

Regarding W, W discloses an online subscription site that allows artists to upload musical creations, and have them reviewed and evaluated by five genre-specific industry professionals who provide an industry rating, and thirty potential fans who provide a fan conversion binary “like” rate.
Though disclosing this feature, W does not disclose or render obvious the claims as a whole. 

Regarding X, X discloses Royalty Exchange, a website where musicians can sell parts of their royalty income to investors via auction. 
Though disclosing this feature, X does not disclose or render obvious the claims as a whole.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Sporny, U, Iida, W, X, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art. The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.

Claim 12 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 2 and recites allowable subject matter for the reasons identified above with respect to claim 2.

Claims 3-6 and 13-16 are dependencies of independent claims 2 and 12 and are allowable over the prior art for the reasons identified above with respect to claim 2.
Although these limitations are not found in the prior art they still stand rejected under Double Patenting.

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Sporny (US 2005/0289011 A1). 
        Sporny discloses a file distribution system that allows copyrighted works to be sold online and ensures that all creators and distributors are paid the royalties and fees owed to them, regardless of who is selling the work. This is accomplished by creating a Merchantable Work Object for a song that that contains a file description, copyright owner, list of royalty payees, and list of allowable distributors. The Object also contains music media file description, artist, album, song title, and allowable file formats. Sporny further enables the buyer and seller to negotiate regarding aspects of the transaction and create a transaction contract. Once the buyer purchases the work, the buyer downloads it via an encrypted file. However, Sporny fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "NEW DEVICE PROVIDES CUSTOM-MADE MUSIC CASSETTES", by Richard de Atley (“de Atley”). 
De Atley generally teaches allowing customers to create a custom compilation of songs, and paying artists and labels royalties for their contributions to the compilation (page 1). However, de Atley fails to teach or render obvious the other elements of the claims.




















Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “wherein said stored digitized music compilations is comprised”. This appears to be a typographical error that should instead read “wherein said stored digitized music compilations are comprised”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No US 11,042,927 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 2: Claim 1 of US 11,042,927 B2 claims an apparatus for creating and distributing music compilations comprising: 
an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory (col 20 lines 7-12); 
said stored digitized music file containing music data files representing said stored digitized music compilations for storage in digital memory (col 20 lines 13-15); 
a second data file associated with said stored digitized music compilations containing information descriptive of the content determined by a musician corresponding with the stored digitized music compilations so that said music compilation is properly appraised as to its market value, prepared for user download, and prepared for marketing by its creator or those associated with its creator (col 20 lines 16-25); 
a data transmission channel for distributing said user uploaded stored digitized music compilations to an audience for purchase via download channels, either for entertainment purposes, collaborative editing, or for redistributing or brokering to other third person audiences wherein said collaborative editing is facilitated by third party music creators seeking collaboration (col 20 lines 26-32); 
wherein copyrights associated with said stored digitized music compilations are stored electronically by a user and maintained by said user so that said user may share said collaborative edition with third party users to insure that all creator and all licensing agents or owners associated with said digitized music compilations participate in any royalties distributed therefrom (col 20 lines 33-39); 
wherein said stored digitized music compilations is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists and assign a monetization value so that copyright residual payment are distributed according to said accounting established by said shopping cart (col 20 lines 40-48); 
wherein negotiated copyright royalty divisions between various contributing artists are determined by artist representatives through use of the present invention (col 20 lines 49-52); and 
wherein said copyright royalties are automatically apportioned to each copyright creator involved in the creative process and wherein each creation is subject to an auction to set a market rate for each of said contributions (col 20 lines 53-57).  

Claim 12: Claim 1 of US 11,042,927 B2 claims a method for creating and distributing music compilations comprising: 
an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory (col 20 lines 7-12); 
said stored digitized music file containing music data files representing said stored digitized music compilations for storage in digital memory (col 20 lines 13-15); 
a second data file associated with said stored digitized music compilations containing information descriptive of the content determined by a musician corresponding with the stored digitized music compilations so that said music compilation is properly appraised as to its market value, prepared for user download, and prepared for marketing by its creator or those associated with its creator (col 20 lines 16-25); 
a data transmission channel for distributing said user uploaded stored digitized music compilations to an audience for purchase via download channels, either for entertainment purposes, collaborative editing, or for redistributing or brokering to other third person audiences (col 20 lines 26-32); 
wherein copyrights associated with said stored digitized music compilations are stored electronically by a user and maintained by said user so -7-Application No. 17/322,623 that said user may share said collaborative edition with third party users to insure that all creator and all licensing agents or owners associated with said digitized music compilations participate in any royalties distributed therefrom (col 20 lines 33-39); 
wherein said stored digitized music compilations is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists and assign a monetization value so that copyright residual payment are distributed according to said accounting established by said shopping cart (col 20 lines 40-48); 
wherein negotiated copyright royalty divisions between various contributing artists are determined by artist representatives through use of the present invention (col 20 lines 49-52); and 
wherein said copyright royalties are automatically apportioned to each copyright creator involved in the creative process and wherein each creation is subject to an auction to set a market rate for each of said contributions (col 20 lines 53-57).  











Claims 3-4 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,042,927 B2 in view of PTO-892 Reference V (“V”). 

Claim 3: Claim 1 of US 11,042,927 B2 claims an apparatus according to claim 2. 
Claim 1 of US 11,042,927 B2 fails to explicitly claim wherein said digitized music is created by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie.  
However, V does teach wherein said digitized music is created by using at least one of the following software packages: Garage Band ([page 10, 1st paragraph of “GarageBand” section]), Final Cut Pro, FL Studio, Pro Tools, Logic Pro ([page 6, 1st paragraph of “Logic Pro X” section]), and iMovie.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of V into the invention of US 11,042,927 B2 fails to explicitly claim. One of ordinary skill in the art would have been motivated to do so because V teaches that creating digitized music by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie provides the advantages of an easy way to create a great sounding song ([page 10, 1st paragraph of “GarageBand” section]) and sophisticated tools for professional songwriting and editing ([page 6, 1st paragraph of “Logic Pro X” section]).  
In addition, it would have been recognized that applying the known technique of creating digitized music by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie, as taught by V, to the teachings of US 11,042,927 B2 fails to explicitly claim, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: Claim 1 of US 11,042,927 B2 claims an apparatus according to claim 2. 
Claim 1 of US 11,042,927 B2 fails to explicitly claim wherein SoundCloud is used to interface with said audience.  
However, V does teach wherein SoundCloud is used to interface with said audience ([page 11, 3rd full paragraph]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of V into the invention of US 11,042,927 B2. One of ordinary skill in the art would have been motivated to do so because V teaches that SoundCloud provides the advantage of the ability to directly share digitized music with an audience ([page 11, 3rd full paragraph]).  
In addition, it would have been recognized that applying the known technique of using Soundcloud to interface with an audience, as taught by V, to the teachings of US 11,042,927 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated

Claim 13:  All the limitations in method claim 13 are closely parallel to the limitations of apparatus claim 3 analyzed above and are rejected on the same bases.

Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of apparatus claim 4 analyzed above and are rejected on the same bases.












Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,042,927 B2 in view of Iida (US 7,032,819 B2) (“Iida”). 

Claim 5: Claim 1 of US 11,042,927 B2 claims an apparatus according to claim 2. 
Claim 1 of US 11,042,927 B2 fails to explicitly claim wherein said digitized music is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists so that copyright residual payments may be distributed according to said accounting established by said shopping cart.  
However, Iida does teach wherein said digitized music is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart (fig 7 where the large rectangular item on the left side of the figure is claimed “online shopping cart” and items 1-5 under the heading “SELECTED MUSIC” disclose claimed “copyright compilation consisting of a plurality of works from contributing artists”) is utilized according to the present invention to account for artistic contributions of each of said artists so that copyright residual payments may be distributed according to said accounting established by said shopping cart ([col 43 lines 34-42] - The host computer 5302 is provided with a function for collecting a predetermined accounting approval from a user of the musical composition and for returning the respective predetermined royalties to the agents such as the music publisher(s) and the recording companies as well as each of the copyright holders relating to the musical composition(s) to be used, based on the counting results from the musical composition used time counting unit 5316 and the royalty distribution rates determined by the royalty determining unit).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Iida into the invention of US 11,042,927 B2. One of ordinary skill in the art would have been motivated to do so because Iida teaches that digitized music comprised of a copyright compilation consisting of a plurality of works from contributing artists, wherein an online shopping cart is utilized to account for artistic contributions of each artist so that copyright residual payments may be distributed according to said accounting established by the shopping cart overcomes the problem in the art of copyright owners not being able to correctly collect royalties for their musical compositions ([col 2 lines 5-13]). 
In addition, it would have been recognized that applying the known technique of digitized music comprised of a copyright compilation consisting of a plurality of works from contributing artists, wherein an online shopping cart is utilized to account for artistic contributions of each artist so that copyright residual payments may be distributed according to said accounting established by the shopping cart, as taught by Iida, to the teachings of US 11,042,927 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated

Claim 15:  All the limitations in method claim 15 are closely parallel to the limitations of apparatus claim 5 analyzed above and are rejected on the same bases.
















Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,042,927 B2 in view of Teegarden (US 2008/0114665 A1) (“Teegarden”). 

Claim 7: Claim 1 of US 11,042,927 B2 claims an apparatus for creating and distributing music comprising: 
an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory (col 20 lines 7-12);  
a data file associated with said digitized music containing information descriptive of the content, character and quality corresponding with the digitized music so that said music may be properly appraised as to its monetary value and prepared for marketing by its creator or those associated with its creator (col 20 lines 16-25); 
a data transmission channel for distributing said digitized music to an audience intended to elicit interest in purchasing said digitized music, either for -5-Application No. 17/322,623 entertainment purposes or for redistributing or brokering to other third person audiences (col 20 lines 26-32); and 
wherein copyrights associated with said digitized music are arranged by tracked to insure that all creators and all licensing agents or owners associated with said digitized music participate in any royalties distributed therefrom (col 20 lines 33-39), and wherein analog to digital converters and microphones are used to gather music segments (col 20 lines 7-12). 
Claim 1 of US 11,042,927 B2 fails to explicitly claim wherein to gather original music segments for incorporation into a subsequent musical compilation between discrete musical artists.  
However, Teegarden does teach 
wherein to gather original music segments for incorporation into a subsequent musical compilation between discrete musical artists ([0041] - Moreover, server 340 may include, store, load, and execute (e.g., run) computer programs/instructions, operating system 425, a file system, other software applications, and/or a sequence of instructions to: 1) license songs from copyright owners (licensors) for use by DJs (licensees) [claimed wherein to gather original music segments] for inclusion in their mix compilations; 2) allow DJs to create and sell mixes using such songs, such as using a single license for one or more mix compilations [claimed for incorporation into a subsequent musical compilation between discrete musical artists]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Teegarden into the invention of US 11,042,927 B2. One of ordinary skill in the art would have been motivated to do so because Teegarden teaches that gathering original music segments for incorporation into a subsequent musical compilation between discrete musical artists provides the advantage of simplifying licensee access to music segments to incorporate into musical compilations ([0005]) and providing additional royalty opportunities to licensors who wish to distribute and sell their work ([0006]). 
In addition, it would have been recognized that applying the known technique of gathering original music segments for incorporation into a subsequent musical compilation between discrete musical artists, as taught by Teegarden, to the teachings of US 11,042,927 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 12: these claims recite the limitation “so that said user may share said collaborative edition”. This makes the claims indefinite because it is not clear whether the limitations following “may” are part of the claim as not. For examination purposes, this limitation will be interpreted as “so that said user shares said collaborative edition”. Dependent claims 3-6 and 13-16 are rejected because they inherit, respectively, the deficiencies of claims 2 and 12. 
Claims 5, 10, and 15: these claims recite the limitation “so that copyright residual payments may be distributed”. This makes the claims indefinite because it is not clear whether the limitations following “may” are part of the claim as not. For examination purposes, this limitation will be interpreted as “so that copyright residual payments are distributed”. 
Claims 6, 11, and 16: these claims recite the limitation “wherein negotiated copyright royalty divisions between various contributing artists may be determined”. This makes the claims indefinite because it is not clear whether the limitations following “may” are part of the claim as not. For examination purposes, this limitation will be interpreted as “wherein negotiated copyright royalty divisions between various contributing artists are determined”. 
Claim 7: this claim recites the limitation “so that said music may be properly appraised”. This makes the claims indefinite because it is not clear whether the limitations following “may” are part of the claim as not. For examination purposes, this limitation will be interpreted as “so that said music is properly appraised”. 
Claim 7 also recites the limitation “distributing said digitized music to an audience intended to elicit interest in purchasing said digitized music”. This limitation is indefinite because it is not possible to determine what is “intended”. For purposes of examination, this limitation will be interpreted as “distributing said digitized music to an audience to elicit interest in purchasing said digitized music”. 
Claim 7 further recites the limitation “wherein copyrights associated with said digitized music are arranged by tracked”. This limitation is indefinite because the phrase “arranged by tracked” is not able to be understood by any reasonable interpretation of the English language, and the Specification does not provide any clarification to interpret this phrase. For purposes of examination, this limitation will be interpreted as “wherein copyrights associated with said digitized music are tracked”
Dependent claims 8-11 are rejected because they inherit the deficiency of claim 7. 
	

















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sporny (US 2005/0289011 A1) (“Sporny”) in view of PTO-892 Reference U (“U”) in view of Teegarden (US 2008/0114665 A1) (“Teegarden”). 

Claim 7: Sporny discloses an apparatus for distributing music ([abstract] - A Secure File Distribution Network (SFDN) method and computer system allows copyrighted digital works to be sold securely by independent sales parties and ensures that all creators and distributors of the work are paid all royalties and fees owed to them, regardless of who is selling the work) comprising: 
a data file associated with said digitized music containing information descriptive of the content, character and quality corresponding with the digitized music ([0030] -  A Merchantable Work Object 220 consists of a general media file description and optional media specific information. For example, a Merchantable Work Object for a song would contain at least the following general media file description items [claimed a data file associated with said digitized music containing information descriptive of]; description, copyright owner, list of royalty payees, list of allowable distributors. The music specific information would contain at least the following music media file description items; artist [claimed character corresponding with the digitized music], album, song title [claimed content corresponding with the digitized music], allowable file formats [claimed quality corresponding with the digitized music]) so that said music may be properly appraised as to its monetary value ([0066] - The buyer and seller negotiate on several aspects of the transaction and create a transaction contract, which is registered with the Verification Authority) and prepared for marketing by its creator or those associated with its creator ([0034] - Once a seller [claimed creator or those associated with its creator] has registered themselves with the Verification Authority 150, described in FIG. 3, they must provide a list of merchantable works they are offering [claimed prepared for marketing] to the Secure File Distribution Network); 
a data transmission channel (fig 7- the dotted lines between elements 150, 180, and 190) for distributing said digitized music to an audience intended to elicit interest in purchasing said digitized music, either for -5-Application No. 17/322,623 entertainment purposes or for redistributing or brokering to other third person audiences ([claim 16] - said buyer, after having purchased said file associated with said merchantable work via said communication network [claimed for distributing said digitized music to an audience intended to elicit interest in purchasing said digitized music], re-selling said file to other buyers on said communication network, whereby participants on said communication network are incentivized for re-distributing files by being remunerated and creators are aided in distributing large digital files using peer-to-peer technology [claimed either for  entertainment purposes or for redistributing or brokering to other third person audiences]); and 
wherein copyrights associated with said digitized music are arranged by tracked to insure that all creators and all licensing agents or owners associated with said digitized music participate in any royalties distributed therefrom ([0010] - The system, referred to as the Secure File Distribution Network (SFDN), ensures that all creators and distributors of the copyrighted digital data are paid all royalties and fees owed to them, regardless of who is selling the copyrighted digital data and without damaging their fair-use right). 
Sporny fails to explicitly disclose 
an apparatus for creating music comprising: 
an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory; 
wherein analog to digital converters and microphones are used to gather music segments; 
wherein to gather original music segments for incorporation into a subsequent musical compilation between discrete musical artists.  
However, U does teach 
an apparatus for creating music ([page 2, 2nd  to last paragraph] - British record label Decca (which in the mid-70s developed digital audio recorders of their own design for mastering their albums)) comprising: 
an analog transducer ([page 1, 3rd paragraph] - sounds begin as physical waveforms in the air, are transformed into an electrical representation of the waveform, via a transducer (for example, a microphone), and are stored or transmitted) and associated analog to digital converters for digitizing music ([page 2, 4th paragraph] - A digital audio signal starts with an analog-to-digital converter (ADC) that converts an analog signal to a digital signal) and creating a file containing said digitized music for storage in digital memory ([page 2, 6th paragraph] - The digital audio signal may then be stored or transmitted. Digital audio storage can be on a CD, an MP3 player, a hard drive, USB flash drive, CompactFlash, or any other digital data storage device. Audio data compression techniques—such as MP3, Advanced Audio Coding, Ogg Vorbis, or Flac—are commonly employed to reduce the file size); 
wherein analog to digital converters and microphones are used to gather music segments (see cites above regarding “analog to digital converters” and “microphones”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of U into the invention of Sporny. One of ordinary skill in the art would have been motivated to do so because U teaches that an apparatus for creating music comprising: an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory; wherein analog to digital converters and microphones are used to gather music segments provides the advantage of being useful in “recording, manipulation, mass-production, and distribution of sound” ([page 1, 2nd paragraph]). 
In addition, it would have been recognized that applying the known technique of an apparatus for creating music comprising: an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory; wherein analog to digital converters and microphones are used to gather music segments, as taught by U, to the teachings of Sporny, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Teegarden does teach 
wherein to gather original music segments for incorporation into a subsequent musical compilation between discrete musical artists ([0041] - Moreover, server 340 may include, store, load, and execute (e.g., run) computer programs/instructions, operating system 425, a file system, other software applications, and/or a sequence of instructions to: 1) license songs from copyright owners (licensors) for use by DJs (licensees) [claimed wherein to gather original music segments] for inclusion in their mix compilations; 2) allow DJs to create and sell mixes using such songs, such as using a single license for one or more mix compilations [claimed for incorporation into a subsequent musical compilation between discrete musical artists]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Teegarden into the invention of Sporny. One of ordinary skill in the art would have been motivated to do so because Teegarden teaches that gathering original music segments for incorporation into a subsequent musical compilation between discrete musical artists provides the advantage of simplifying licensee access to music segments to incorporate into musical compilations ([0005]) and providing additional royalty opportunities to licensors who wish to distribute and sell their work ([0006]). 
In addition, it would have been recognized that applying the known technique of gathering original music segments for incorporation into a subsequent musical compilation between discrete musical artists, as taught by Teegarden, to the teachings of Sporny, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
















Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sporny (US 2005/0289011 A1) (“Sporny”) in view of PTO-892 Reference U (“U”) in view of Teegarden (US 2008/0114665 A1) (“Teegarden”) in view of PTO-892 Reference V (“V”). 

Claim 8: The cited prior art teaches an apparatus according to claim 7. 
Sporny fails to explicitly disclose wherein said digitized music is created by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie.  
However, V does teach wherein said digitized music is created by using at least one of the following software packages: Garage Band ([page 10, 1st paragraph of “GarageBand” section]), Final Cut Pro, FL Studio, Pro Tools, Logic Pro ([page 6, 1st paragraph of “Logic Pro X” section]), and iMovie.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of V into the invention of Sporny. One of ordinary skill in the art would have been motivated to do so because V teaches that creating digitized music by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie provides the advantages of an easy way to create a great sounding song ([page 10, 1st paragraph of “GarageBand” section]) and sophisticated tools for professional songwriting and editing ([page 6, 1st paragraph of “Logic Pro X” section]).  
In addition, it would have been recognized that applying the known technique of creating digitized music by using at least one of the following software packages: Garage Band, Final Cut Pro, FL Studio, Pro Tools, Logic Pro, and iMovie, as taught by V, to the teachings of Sporny, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9: The cited prior art teaches an apparatus according to claim 7. 
Sporny fails to explicitly disclose wherein SoundCloud is used to interface with said audience.  
However, V does teach wherein SoundCloud is used to interface with said audience ([page 11, 3rd full paragraph]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of V into the invention of Sporny. One of ordinary skill in the art would have been motivated to do so because V teaches that SoundCloud provides the advantage of the ability to directly share digitized music with an audience ([page 11, 3rd full paragraph]).  
In addition, it would have been recognized that applying the known technique of using Soundcloud to interface with an audience, as taught by V, to the teachings of Sporny, would have yielded predictable results because the level of ordinary skill in the art demonstrated



















Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sporny (US 2005/0289011 A1) (“Sporny”) in view of PTO-892 Reference U (“U”) in view of Teegarden (US 2008/0114665 A1) (“Teegarden”) in view of Iida (US 7,032,819 B2) (“Iida”). 

Claim 10: The cited prior art teaches an apparatus according to claim 7. 
Sporny fails to explicitly disclose wherein said digitized music is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists so that copyright residual payments may be distributed according to said accounting established by said shopping cart.  
However, Iida does teach wherein said digitized music is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart (fig 7 where the large rectangular item on the left side of the figure is claimed “online shopping cart” and items 1-5 under the heading “SELECTED MUSIC” disclose claimed “copyright compilation consisting of a plurality of works from contributing artists”) is utilized according to the present invention to account for artistic contributions of each of said artists so that copyright residual payments may be distributed according to said accounting established by said shopping cart ([col 43 lines 34-42] - The host computer 5302 is provided with a function for collecting a predetermined accounting approval from a user of the musical composition and for returning the respective predetermined royalties to the agents such as the music publisher(s) and the recording companies as well as each of the copyright holders relating to the musical composition(s) to be used, based on the counting results from the musical composition used time counting unit 5316 and the royalty distribution rates determined by the royalty determining unit).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Iida into the invention of Sporny. One of ordinary skill in the art would have been motivated to do so because Iida teaches that digitized music comprised of a copyright compilation consisting of a plurality of works from contributing artists, wherein an online shopping cart is utilized to account for artistic contributions of each artist so that copyright residual payments may be distributed according to said accounting established by the shopping cart overcomes the problem in the art of copyright owners not being able to correctly collect royalties for their musical compositions ([col 2 lines 5-13]). 
In addition, it would have been recognized that applying the known technique of digitized music comprised of a copyright compilation consisting of a plurality of works from contributing artists, wherein an online shopping cart is utilized to account for artistic contributions of each artist so that copyright residual payments may be distributed according to said accounting established by the shopping cart, as taught by Iida, to the teachings of Sporny, would have yielded predictable results because the level of ordinary skill in the art demonstrated

Claim 11: The cited prior art teaches an apparatus according to claim 10, and Sporny further discloses wherein negotiated copyright royalty may be determined by artist representatives through use of the present invention ([0066] - The buyer and seller negotiate on several aspects of the transaction and create a transaction contract, which is registered with the Verification Authority).  
Sporny fails to explicitly disclose wherein copyright royalty divisions between various contributing artists may be determined through use of the present invention.  
However, Iida does teach wherein copyright royalty divisions between various contributing artists may be determined through use of the present invention ([col 43 lines 34-42] - The host computer 5302 is provided with a function for collecting a predetermined accounting approval from a user of the musical composition and for returning the respective predetermined royalties to the agents such as the music publisher(s) and the recording companies as well as each of the copyright holders relating to the musical composition(s) to be used, based on the counting results from the musical composition used time counting unit 5316 and the royalty distribution rates determined by the royalty determining unit). 
It would have been obvious at the effective filing date to combine Iida with Sporny for the reasons identified above in claim 10. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
US 2007/0078773 A1 to Czerniak, [0049] discussing licensing media to a content distributor for incorporation into a derivative work, tracking revenue associated with the derivative work, and accounting for revenue due to the media licensor based on an agreement between the licensor and the content distributor regarding how the revenue from the derivative work will be apportioned. Czerniak does not teach the claims as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684